Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ALABAMA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Rolta Americas LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5865 Northpoint Parkway
                                  Alpharetta, GA 30022
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fulton                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official FormCase
             201      20-82286-CRJ11    Doc
                                  Voluntary    1 for
                                            Petition Filed 10/29/20Filing
                                                        Non-Individuals  Entered    10/29/20 16:22:05
                                                                           for Bankruptcy                                               Desc Main    page 1
                                                   Document           Page 1 of 7
Debtor    Rolta Americas LLC                                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known


Official FormCase
              201     20-82286-CRJ11    Doc
                                  Voluntary    1 for
                                            Petition Filed 10/29/20Filing
                                                        Non-Individuals  Entered    10/29/20 16:22:05
                                                                           for Bankruptcy                                                     Desc Main   page 2
                                                   Document           Page 2 of 7
Debtor   Rolta Americas LLC                                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official FormCase
              201   20-82286-CRJ11    Doc
                                Voluntary    1 for
                                          Petition Filed 10/29/20Filing
                                                      Non-Individuals  Entered    10/29/20 16:22:05
                                                                         for Bankruptcy                                                  Desc Main         page 3
                                                 Document           Page 3 of 7
Debtor    Rolta Americas LLC                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 29, 2020
                                                  MM / DD / YYYY


                             X   /s/ Preetha Pulusani                                                     Preetha Pulusani
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President International Operations




18. Signature of attorney    X   /s/ Stuart M. Maples                                                      Date October 29, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Stuart M. Maples
                                 Printed name

                                 Maples Law Firm, PC
                                 Firm name

                                 200 Clinton Ave. West, Ste 1000
                                 Huntsville, AL 35801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (256) 489-9779                Email address



                                 Bar number and State




Official FormCase
              201   20-82286-CRJ11    Doc
                                Voluntary    1 for
                                          Petition Filed 10/29/20Filing
                                                      Non-Individuals  Entered    10/29/20 16:22:05
                                                                         for Bankruptcy                                                Desc Main           page 4
                                                 Document           Page 4 of 7
    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Loretta Lynch US Attorney General       Alvarez & Marsal North America, LLC   Global PTM, Inc.
US Dept. of Justice                     540 West Madison St Suite 1800        #302-2435 East North Street
950 Pennsylvania Ave NW                 Chicago, IL 60661                     PO Box 302
Washington, DC 20530                                                          Greenville, SC 29615



Luther Strange                          American Express                      Health Care Service Corporation
Alabama Attorney General                PO Box 1270                            25550 Network Place
PO Box 300152                           Newark, NJ 07101-1270                 Chicago, IL 60673
Montgomery, AL 36130



Joyce White Vance                       Bank of America                       Holland & Knight LLP
US Attorney General                     PO Box 15284                          PO Box 864084
1801 4th Ave North                      Wilmington, DE 19850                  Orlando, FL 32886-4084
Birmingham, AL 35203



Internal Revenue Service                Citicorp International Limited        Huron Consulting Services LLC
Centralized Insolvency Operations       39/F Citibank Tower 3                 550 W. Van Buren Street
PO Box 7346                             Garden Road, Central Hong Kong        Chicago, IL 60607
Philadelphia, PA 19101



State of Alabama                        Data Glove Inc DBA Trimax Americas    IBM Corporation
Department of Revenue Legal Division    125 Village Blvd Suite 270            P.O. Box 534151
PO Box 320001                           Princeton, NJ 08540                   Atlanta, GA 30353
Montgomery, AL 36132



Pala Assets Holdings Ltd.               Deutsche Bank Trust Company Americas Isoture Pty Ltd
White & Case LLP                        c/o Deutsche Bank National Trust Company
                                                                               Level 26, 1 Bligh Street
1221 Avenue of the Americas             100 Plaza One Mailstop JCY03-0699      Sydney NSW 2000 Australia AU
New York, NY 10020                      Jersey City, NJ 07311



State of Ohio Treasurer                 Docufree Corporation                  Lanier Ford Shaver & Payne P.C.
150 East Gay Street 21st Floor          1175 Northmeadow Parkway, Suite 140   2101 West Clinton Ave Suite 102
Columbus, OH 43215                      Roswell, GA 30076                     Huntsville, AL 35805




Active Soft Inc                         EPIKENTRON, LLC                       M&D Enterprise Ventures
1301 Reynolds Ridge Cir Suite 2B        40811 Mission Blvd                    1737 Chateau Dr
Greensboro, NC 27409-9824               Fremont, CA 94539                     Atlanta, GA 30338




AdvizeX Technologies                    ESRI                                  Merrill Communications LLC
6480 Rockside Woods Blvd Suite 190      380 New York Street                   PO Box 74007252
Independence, OH 44131                  Redlands, CA 92373-8100               Chicago, IL 60674



        Case 20-82286-CRJ11         Doc 1    Filed 10/29/20 Entered 10/29/20 16:22:05     Desc Main
                                            Document      Page 5 of 7
Paychex                                 ROLTA UK LTD
970 Lake Carillon Drive Suite 400       100 Longwater Avenue Green Park Reading
Saint Petersburg, FL 33716              RG2 6GP United Kingdom GB




Project Partners, LLC                   SAP Technology Solutions, Inc.
520 Purissima Street                    507 W Torrey Pines Way
Half Moon Bay, CA 94019                 Vernon Hills, IL 60061




RAX Integration AP                      Selectek, Inc
6480 Rockside Woods Blvd Suite 190      2015 Vaughn Rd Suite 130
Independence, OH 44131                  Kennesaw, GA 30144




Reliable Software Resources, Inc.       Siri & Glimstad LLP
22260 Haggerty Rd Suite 285             200 Park Avenue Seventeen Floor
Northville, MI 48167                    New York, NY 10166




RingCentral Inc                         Standard Office Systems
CH 19585                                 2475 Meadowbrook Pkwy
Palatine, IL 60055-9585                 Duluth, GA 30096




Rolta Canada Ltd.                       Syndicated Bank - UK
590 Alden Road, Suite 209               UK King William House 2A
Markham, Ontario L4B3M3 CA              Eastcheap London EC3M 1LH
                                        United Kingdom GB



Rolta India Limited                     THE TRAVEL UNIVERSE
 Rolta Tower A, Rolta Technology Park MI520 Brickenridge Blvd Suite 112
MIDC, Andheri (East)    India           Duluth, GA 30096




Rolta LLC
5865 North Point Parkway
Suite 300
Alpharetta, GA 30022



Rolta Saudi Arabia Ltd
PO Box No. 68371
Riyadh 11527 SA



       Case 20-82286-CRJ11          Doc 1    Filed 10/29/20 Entered 10/29/20 16:22:05   Desc Main
                                            Document      Page 6 of 7
                                                               United States Bankruptcy Court
                                                                     Northern District of Alabama
 In re      Rolta Americas LLC                                                                            Case No.
                                                                                   Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Rolta Americas LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 October 29, 2020                                                     /s/ Stuart M. Maples
 Date                                                                 Stuart M. Maples
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Rolta Americas LLC
                                                                      Maples Law Firm, PC
                                                                      200 Clinton Ave. West, Ste 1000
                                                                      Huntsville, AL 35801
                                                                      (256) 489-9779 Fax:(256) 489-9720




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy


          Case 20-82286-CRJ11                            Doc 1        Filed 10/29/20 Entered 10/29/20 16:22:05            Desc Main
                                                                     Document      Page 7 of 7
